Citation Nr: 0607553	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-43 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right inguinal hernia.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 31, 1976, to 
June 25, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a compensable rating for 
the hernia.  Thereafter, in a rating decision dated in 
October 2004, the RO increased the evaluation for the 
veteran's right inguinal hernia from 0 to 10 percent 
effective from February 2001.

The veteran expressed disagreement with the effective date 
assigned for the 10 percent rating.  The veteran was issued a 
statement of the case as to this matter in August 2005.  The 
veteran did not submit anything further.  His current appeal 
was certified to the Board on December 14, 2005.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As the veteran has not 
submitted a substantive appeal as to the effective date 
issue, the Board does not have jurisdiction over the issue.  


FINDINGS OF FACT

1.  The veteran has a right inguinal hernia that is 
postoperative, non-recurrent, easily reducible, and supported 
without use of a truss or belt.  The veteran has subjective 
complaints of pain and pulling in the groin and right leg 
with activities.

2.  The veteran does not have a recurrent or unoperated 
irremediable inguinal hernia that is not well supported by 
truss, or not readily reducible.  Further, there is no 
evidence of partial obstruction of barium meal or more than 
occasional episodes of pain related to his groin area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Codes 7301, 
7338 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The July 2001 changes did not alter the diagnostic criteria 
used to evaluate disabilities involving peritoneum adhesions 
or inguinal hernias.  

A rating evaluation of 10 percent is appropriate for an 
inguinal hernia that is postoperative, recurrent, readily 
reducible and well supported by truss or belt.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  A 10 percent evaluation is 
also appropriate where there is evidence of a peritoneal 
adhesion that is moderate, with pulling pain on attempting 
work or aggravated by movements of the body; or with 
occasional episodes of colic pain, nausea, constipation, or 
abdominal distention.  38 C.F.R. § 4.114, Diagnostic Code 
7301.

In a rating decision dated in August 1976 the veteran was 
granted service connection for a right inguinal hernia, with 
an evaluation of zero percent.  In September 1978 the veteran 
underwent repair of the right inguinal hernia.  He was 
granted a temporary total rating for convalescence from the 
date of hospital admission for the surgery until December 1, 
1978, when the zero percent rating was restored.  In February 
2001 the veteran requested that the rating for his right 
inguinal hernia be increased.  This request was denied in a 
rating decision dated in August 2001.  Thereafter, in a 
rating decision dated in October 2004, the RO increased the 
evaluation for the veteran's right inguinal hernia from 0 to 
10 percent effective from February 2001.  The veteran's 
residuals of an inguinal hernia were rated as analogous to 
adhesions of the peritoneum.  In his substantive appeal to 
the Board the veteran contends that a rating of 30 percent is 
warranted.

A rating evaluation of 30 percent for an inguinal hernia is 
appropriate where there is evidence of a small inguinal 
hernia that is postoperative, recurrent, or unoperated 
irremediable; that is not well supported by truss, or not 
readily reducible.  The highest rating (60 percent) is given 
upon evidence of a large inguinal hernia that is 
postoperative and recurrent; that is not well supported under 
ordinary conditions; and that is not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

A 30 percent evaluation for adhesions of the peritoneum 
contemplates a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent evaluation contemplates "severe" symptomatology with 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7301 (2005).

The evidence shows that the veteran does not have a recurrent 
or unoperated irremediable inguinal hernia that is not well 
supported by truss, or not readily reducible.  Further the 
evidence does not demonstrate that there is any evidence of a 
partial obstruction, or more than occasional episodes of pain 
associated with a pulling sensation in the right leg.  
Hospital records from the veteran's 1978 herniorrhaphy 
describe the hernia as "easily reducible."  A Medical 
Certificate (VA Form 10-10m) dated in June 1987 noted that 
the veteran had "no evid[ence] of recurrent hernia."  A 
compensation and pension examination done by the VA in August 
2004 revealed evidence of a clean incision from the old 
repaired hernia, but no recurrence of the hernia, and no 
bulge in the inguinal canal/scrotum/ventral area.  Moreover, 
none of the medical evidence contains any mention of the 
veteran's need for a belt or truss.  In fact, a Health 
Classification Summary done by the Tennessee Department of 
Correction in August 2004 reflects that the veteran was able 
to lift up to 100 pounds, and was frequently able to lift or 
carry objects weighing up to fifty pounds.

The veteran argues that he has had intermittent pulling in 
his right groin area since the early 1980's, but admits that 
he "mostly" takes over-the-counter medication for relief of 
his pain.  VA records dated in April 2005 confirm that the 
veteran gains good relief with Ibuprofen, and that he voids 
without problems.

Based on the evidence of record, which includes service 
medical records (SMRs); VA treatment records from June 1987 
through April 2005; the VA examination done for disability 
evaluation purposes in August 2004; prison medical records 
from May 2002 through March 2005; and the veteran's 
subjective statements in support of his claim; the Board 
finds that the criteria for a rating in excess of 10 percent 
for the veteran's right inguinal hernia, under either 
Diagnostic Code 7338 or Diagnostic Code 7301, are not met or 
approximated.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the hernia disorder that would take the veteran's 
case so outside the norm as to warrant an extraschedular 
rating.  The case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even so, the Board finds 
no provision upon which to assign any higher rating.  The 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for a right inguinal 
hernia.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in June 2001 and in 
December 2004 satisfied the duty to notify provisions.  The 
veteran was accorded an examination for disability evaluation 
purposes in August 2004 and treatment records were obtained 
and made a part of the file.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met its duty to 
notify and assist as to the issue decided herein.


ORDER

A rating in excess of 10 percent for a right inguinal hernia 
is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


